United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1429
                                     ___________

Kenneth L. Israel; Dee Ann Israel,        *
                                          *
             Appellants,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Internal Revenue Service,                 *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                               Submitted: December 7, 2006
                                  Filed: December 29, 2006
                                   ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Kenneth L. and Dee Ann Israel appeal from the district court’s1 dismissal of
their civil action against the Commissioner of the Internal Revenue Service and the
denial of their postjudgment motions. The government has filed a motion for
sanctions to partially cover its expenses in defending this suit; it seeks sanctions in the
amount of $8,000 for defending a frivolous appeal. Appellants have filed a motion
against sanctions, repeating many of their arguments about jurisdiction and
sovereignty.

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       After de novo review, see LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th
Cir. 2006), we conclude the dismissal was proper for the reasons explained by the
district court. We also find no abuse of discretion in either the denial of the Israels’
disqualification motion or the denial of their Federal Rules of Civil Procedure 60(b)(3)
motion. See United States v. Edwards, 159 F.3d 1117, 1131 (8th Cir. 1998) (standard
of review for disqualification motions); E. F. Hutton & Co. v. Berns, 757 F.2d 215,
217 (8th Cir. 1985) (standard of review for Rule 60(b)(3) motions). Accordingly, we
affirm. See 8th Cir. R. 47B.

       Regarding the request for sanctions, we may award “just damages” and single
or double costs if we determine that an appeal is frivolous. See 28 U.S.C. § 1912;
Fed. R. App. P. 38. In this case, we find that the Israels have filed a frivolous appeal
raising tax-protester arguments which have been repeatedly rejected in numerous
other proceedings, including some involving the Israels. Moreover, the district court
repeatedly warned the Israels that continuing to press such patently frivolous
arguments would likely result in sanctions. In these circumstances, we conclude that
sanctions are appropriate. See United States v. Gerads, 999 F.2d 1255, 1256-57 (8th
Cir. 1993) (per curiam) (when appellant brought frivolous appeal based on tax-
protester argument, court granted government’s motion for sanctions). After
considering appellants' motion against sanctions, we deny their motion. The
government is awarded $5,000 in sanctions, with Judge Bye dissenting from the
imposition of sanctions.
                        ______________________________




                                          -2-